Citation Nr: 1310726	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

On the June 2009 substantive appeal, the Veteran indicated that he wished to have a Travel Board hearing.  Accordingly, he was scheduled for a hearing on September 10, 2012, but failed to report for this hearing and provided no explanation for his failure to report.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

In the notice of disagreement (NOD) received in November 2007, the Veteran also appealed the denial of his claims for service connection for the left knee condition, right ear hearing loss and tinnitus.  In December 2012, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the Board instructed the RO to schedule the Veteran for VA examinations to determine the nature and etiology of his claimed disorders.  In January 2013, the Veteran underwent the requested VA examinations, and copies of the examination reports as well as the updated VA outpatient treatment records have since been associated with his claims file and/or scanned into the Virtual VA claims process system.  The Appeals Management Center (AMC) subsequently readjudicated the claim in January 2013, when, upon denial, it issued a Supplemental Statement of the case (SSOC).  The agency of original jurisdiction has complied with all of the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Before the matter was transferred to the Board, by way of the January 2013 rating decision, the RO granted service connection for the left knee condition and tinnitus, evaluating both disorders as 10 percent disabling, effective May 11, 2007; and further granted service connection for right ear hearing loss, evaluating it as noncompensably disabling, effective May 11, 2007.  The Board finds that the grants of service connection for the left knee condition, tinnitus, and right ear hearing loss constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for these disabilities; thus, these matters are not in appellate status.  The Veteran is currently only appealing the October 2007 denial of service connection for left ear hearing loss.


FINDING OF FACT

The Veteran's left ear hearing loss existed prior to his period of active service and was not aggravated as a result of such service.  


CONCLUSION OF LAW

Any pre-existing left ear hearing loss was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a June 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the June 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2007 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the June 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as all identified and available VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  While the RO initially retrieved the Veteran's partial service treatment records in June 2007, a subsequent search for records from the National Personnel Records Center (NPRC) secured additional service treatment records pertaining to treatment provided to the Veteran at the U.S. Army Hospital in Fort Ord, California during his period of active service.  These records were subsequently associated with the claims file in February 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Board observes that additional VA medical records dated from November 2007 to January 2013 were associated with the Virtual VA claims file after the January 2013 examination and were not reviewed by the VA examiner.  Nevertheless, the Board notes that these records do not provide additional information that was not already of record at the time of the VA examination.  Specifically, these records do not address the question asked of the VA examiner, i.e., whether the Veteran's pre-existing left ear hearing loss was permanently aggravated during his period of active military service.  Rather, these records predominantly focus on treatment provided for health concerns other than hearing loss.  Therefore, the Board finds that these records do not provide additional information that is pertinent to the matter and a remand is not necessary for the examiner to review them in their entirety.  

Pursuant to the December 2012 remand, the Veteran also underwent a VA examination in connection with his claimed disorder in January 2013; the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it was predicated on an audiological evaluation as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.  

II.  Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Subsection (a) also refers to "each disabling condition...for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  See Walker.  

A second way to establish direct service connection is set forth in § 3.303(b).  In Walker, the Court of Appeals for the Federal Circuit (Federal Circuit) found that, unlike subsection (a), which is not limited to any specific condition, subsection (b) is restricted to chronic diseases.  "If a veteran can prove a chronic disease 'shown in service,' and there are no intercurrent causes, the manifestations of the chronic disease present at the time the veteran seeks benefits establish service connection for the chronic disease.  By treating all subsequent manifestations as service-connected, the veteran is relieved of the requirement to show a causal relationship between the condition in service and the condition for which disability compensation is sought.  In short, there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

In addition, the Federal Circuit found that subsection (b) provides a second route by which service connection can be established for a chronic disease, which is if "evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported,' then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  Furthermore, the Federal Circuit held that that the term "chronic disease" as set forth in subsection (b) is properly interpreted as being constrained by § 3.309(a) in that the regulation is only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a veteran's chronic disease is either shown or noted.  Id.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Certain diseases, to include organic diseases of the nervous system, such as sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2012).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran currently seeks entitlement to service connection for hearing loss in his left ear.  It is undisputed that the Veteran is currently diagnosed with mixed hearing loss in his left ear.  See VA Audiological Examination Report, January 2, 2013.  For reasons expressed below, the Board finds that the evidence of record establishes that the Veteran's left ear hearing loss pre-existed his military service.  

Turning to the service treatment records, while the clinical evaluation of the Veteran's ears and drums was shown to be normal at the September 1971 enlistment examination, on the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
XXXX
15
LEFT
25
15
25
XXXX
30

In addition, the Veteran was shown to have a hearing loss profile of 'H2' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Based on the audiometric findings, the medical examiner determined that the Veteran had hearing loss in his left hear, and noted as such in the Summary of Defects and Diagnoses section.  As previously discussed above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See VAOPGCPREC 3-2002.  While the Veteran's left ear hearing loss was not considered to be disabling, and he was found to be fit for basic training and active service, given the notation of hearing loss at the Veteran's enlistment examination, the presumption of soundness does not operate in the present case.  As such, the Board finds that his left ear hearing loss existed prior to service.  Consequently, the relevant inquiry is whether the Veteran's left ear hearing loss was aggravated, rather than incurred in, active duty service.  

Turning to the service treatment records, the Board notes that the Veteran presented at the U.S. Army Hospital in April 1972 with complaints of difficulty hearing and tinnitus.  During the treatment visit, the Veteran provided his medical history and reported to have experienced multiple ear infections as a child.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
XXXX
25
LEFT
20
20
25
XXXX
30

With respect to his current symptoms, the Veteran reported to experience intermittent episodes of tinnitus and difficulty hearing, as well as occasional discharge from both ears; a condition he claimed to have experienced for six to eight years.  Upon physical examination of the Veteran's ears, the treatment provider noted that the tympanic membranes were scarred and partially retracted - more so in the left ear than the right.  Based on the evaluation, the Veteran was assessed with what appears to be adhesive otitis media in the left ear.  

On the July 1974 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he denied a history of ear, nose or throat trouble on his medical history report.  On the authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XXXX
0
LEFT
0
0
0
XXXX
0

The post-service treatment records consist of VA outpatient treatment records dated from November 2000 to January 2013, and the January 2013 VA audiological examination report.  The outpatient records reflect the Veteran's complaints of hearing loss and further show that he recently underwent a hearing aid evaluation to better understand his hearing aid options.  See May 2005 VA clinical note; January 2013 VA Audiology Progress Note.  

At the January 2013 VA audiological examination, the Veteran's audiometric findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
45
35
LEFT
30
20
45
70
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  These findings meet the requirements of 38 C.F.R. § 3.385 (2012).  Upon evaluating the Veteran's tympanic membrane, testing for acoustic immittance, ipsilateral acoustic reflexes and contralateral acoustic reflexes were all shown to be abnormal in the left ear.  While the examiner related the Veteran's right ear hearing loss to his in-service noise exposure, she determined that his left ear hearing loss existed prior to his enlistment and was less likely as not incurred in service.  Based on her review of the claims file, as well as her evaluation of the Veteran, the examiner concluded that the Veteran's pre-existing left ear hearing loss was not aggravated beyond normal progression in service.  She relied on the in-service audiometric findings which were clear for any demonstration of significant standard threshold shifts (STS) in the left ear during active duty, as well as the Veteran's childhood history of, and in-service treatment for, otitis media, when making this determination.  According to the examiner, the Veteran's left ear hearing loss - specifically his diagnosed mix hearing loss - was consistent with his middle ear condition.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his left ear hearing loss.  As previously discussed above, the Board finds that the Veteran's left ear hearing loss existed prior to service and was not aggravated by his period active duty.  In this regard, the Board notes that there is sufficient medical evidence indicating that the Veteran's left ear hearing loss preexisted his period of active duty.  As previously mentioned, the Veteran's service treatment records reflect a clear diagnosis of left ear hearing loss at his September 1971 enlistment examination.  

Based on a review of the evidence, the Board concludes that the Veteran's pre-existing left ear hearing loss was not aggravated by active duty.  In this regard, the Board finds the January 2013 VA medical opinion to be probative as it includes an audiological examination of the Veteran, a review of the Veteran's claims file, and clear and concrete opinions concerning whether the Veteran's pre-existing disorder was aggravated by service.  In addition, the January 2013 VA examiner based her opinion on relevant historical facts and offered a thorough rationale for the opinions reached that is supported by the evidence of record.  Indeed, the January 2013 VA examiner explained that the service treatment records were clear for evidence of a significant threshold shift in the Veteran's auditory thresholds in the left ear.  In addition, the examiner noted that the Veteran had a history of otitis media as a child and determined that the Veteran's hearing loss in the left ear (mixed hearing loss) was consistent with his middle ear condition.  While the examiner acknowledged and conceded the Veteran's in-service noise exposure, and went on to relate the Veteran's right ear hearing loss to his in-service noise exposure, she still concluded that the Veteran's pre-existing hearing loss was not aggravated beyond a normal progression as a result of this noise exposure.  In reaching this conclusion, the examiner once again reasoned that the Veteran's mixed hearing loss in his left ear was consistent with his middle ear condition, referencing the Veteran's childhood history of otitis media, and his (the Veteran's) "Type Ad typm[anometry]" results.  

In short, the Board finds that the competent evidence, in the form of the January 2013 VA audiological examination, demonstrates that aggravation of the Veteran's pre-existing left ear hearing loss did not take place during service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability).  

In reaching this determination, the Board has also considered the lay statements of record.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, however, although the Veteran is competent to describe observable symptoms of hearing loss, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between a current hearing disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of hearing loss because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between his current left ear hearing disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

Based on the foregoing, the Board finds that the Veteran's left ear hearing loss existed prior to service and was not aggravated by service.  Thus, the Veteran's claim is denied.  

The Board notes that under the provisions of 38 U.S.C.A. §5107(b), the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, in this case, the preponderance of the evidence is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Veteran's claim of entitlement to service connection for left ear hearing loss is denied.  


ORDER

Entitlement to service connection for left ear hearing loss is denied.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


